This case is before us on appeal from the Circuit Court in and for Jackson County, Florida. The transcript of record was filed here on the 23rd day of March, 1945. No brief has been filed in behalf of appellants.
The Attorney General has filed his motion praying that the judgment against the defendants be affirmed on the record.
The appellants filed in the lower court notice of grounds upon which they rely for reversal of the judgment. There is one ground specified reading as follows:
"The court erred in denying the defendant's motion as a whole for a new trial."
The defendants' motion for a new trial was upon the following grounds, to-wit:
"1. The verdict is contrary to the evidence.
"2. The verdict is contrary to the law.
"3. The verdict is contrary to the law and the evidence.
"4. The evidence does not justify a verdict of guilty of murder in the first degree against these defendants, or either of them."
The verdict was:
"We the jury find the defendants guilty of first degree murder as charged. Recommend mercy of court. So say we all." Signed "L.E. Tidwell, Foreman."
We have carefully examined the record and find no reversible error reflected therein. Therefore, judgment is affirmed as to each and every of said defendants, appellants here.
It is so ordered.
CHAPMAN, C. J., TERRELL, ADAMS and SEBRING, concur.
THOMAS, J, concurs in conclusion.
  Brown, J, dissents. *Page 161